Exhibit 10.22

SUPPLEMENTAL EXECUTIVE DISABILITY BENEFIT PLAN

OF

MOODY’S CORPORATION

Effective as of January 1, 2019

PREAMBLE

The principal purpose of this Supplemental Executive Disability Benefit Plan is
to provide the same disability protections as were provided under the SEBP
immediately prior to January 1, 2019 but are no longer being provided under the
SEBP after that date. The benefits hereunder shall be provided on an unfunded
basis to a select group of management or highly compensated employees of the
Corporation and its affiliated companies in order to attract, retain, and
motivate such employees. Payments hereunder shall, for purposes of the SEBP, be
treated as if they were “Disability” payments made thereunder. The Plan is
hereby adopted effective as of January 1, 2019.

SECTION 1

DEFINITIONS

1.01 “Affiliate” means any corporation, partnership, division or other
organization controlling, controlled by or under common control with the
Corporation or any joint venture entered into by the Corporation.

1.02 “Basic Disability Plan” means as to any Participant either (a) the
long-term disability plan of the Corporation or an Affiliate pursuant to which
long-term disability benefits are payable to such Participant or (b) if the
Affiliate which employs such Participant has not adopted a long-term disability
plan, the long-term disability plan of the Corporation.

1.03 “Basic Disability Plan Benefit” means the amount of benefits actually
payable to a Participant from the Basic Disability Plan or which would be
payable if the Participant were a member of such Plan. For purposes of
determining a Participant’s Basic Disability Plan Benefit, a disability benefit
shall not be treated as actually payable to a Participant unless the Participant
is actually covered by a long-term disability plan of the Corporation or an
Affiliate.

1.04 “Board” means the Board of Directors of Moody’s Corporation.

1.05 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.06 “Committee” means the Compensation and Human Resources Committee of the
Board.

1.07 “Corporation” means Moody’s Corporation, a Delaware corporation, and any
successor or assigns thereto.

1.08 “Disability Benefit” means the benefits provided to Participants pursuant
to Section 4 of the Plan.

1.09 “Other Disability Income” means (a) the disability insurance benefit that
the Participant is entitled to receive under the Federal Social Security Act
while he is receiving the Basic Disability Plan Benefit and (b) the disability
income payable to a Participant from the following sources:

 

  (i)

any supplemental executive disability plan of any Affiliate; and

 

  (ii)

any other contract, agreement or other arrangement with the Corporation or an
Affiliate (excluding any Basic Disability Plan) to the extent it provides
disability benefits.

1.10 “Participant” means an employee of the Corporation or an Affiliate who was
an active participant in the SEBP on December 30, 2018.

1.11 “Plan” means this Supplemental Executive Disability Benefit Plan of Moody’s
Corporation, as amended from time to time.

1.12 “SEBP” means the Supplemental Executive Benefit Plan of Moody’s Corporation
as in effect on December 31, 2018.

1.13 “Termination of Employment” or “Terminate Employment” mean a Participant’s
separation from service (within the meaning of Section 409A of the Code).

1.14 The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates to the contrary.

 

136   MOODY’S  2018 10-K  



--------------------------------------------------------------------------------

SECTION 2

ELIGIBILITY AND PARTICIPATION

2.01 Only the Participants shall be eligible to participate in the Plan. No
additional individuals shall be eligible to participate in the Plan.

2.02 A Participant’s participation in the Plan shall terminate upon his or her
Termination of Employment. Prior to Termination of Employment, a Participant may
be removed, upon written notice by the Chief Executive Officer of the
Corporation and with the approval of the Committee, from further participation
in the Plan. As of the date of termination or removal, no further benefits shall
accrue to such individual.

SECTION 3

ELIGIBILITY FOR BENEFITS

3.01 Each Participant is eligible to commence receiving a Disability Benefit
under this Plan upon the actual or deemed commencement of benefits under the
relevant Basic Disability Plan. Notwithstanding the above, a Participant may not
receive a Disability Benefit if he has not previously enrolled for the maximum
disability insurance coverage available under the relevant Basic Disability
Plan. However, in all events, a Participant who has not experienced a
Termination of Employment in connection with a disability shall be entitled to
receive a Disability Benefit hereunder only if the Participant is disabled
within the meaning of Section 409A(a)(2)(C) of the Code.

3.02 Notwithstanding any other provision of the Plan to the contrary, no
benefits or no further benefits, as the case may be, shall be paid to a
Participant if the Committee reasonably determines that such Participant has:

 

  (a)

to the detriment of the Corporation or any Affiliate, directly or indirectly
acquired, without the prior written consent of the Committee, an interest in any
other company, firm, association, or organization (other than an investment
interest of less than one percent (1%) in a publicly-owned company or
organization), the business of which is in direct competition with any business
of the Corporation or an Affiliate; or

 

  (b)

to the detriment of the Corporation or any Affiliate, directly or indirectly
competed with the Corporation or any Affiliate as an owner, employee, partner,
director or contractor of a business, in a field of business activity in which
the Participant has been primarily engaged on behalf of the Corporation or any
Affiliate or in which he has considerable knowledge as a result of his
employment by the Corporation or any Affiliate, either for his own benefit or
with any person other than the Corporation or any Affiliate, without the prior
written consent of the Committee.

In any case described in this Section 3.02, the Participant shall be given prior
written notice that no benefits or no further benefits, as the case may be, will
be paid to such Participant. Such written notice shall specify the particular
act(s), or failures to act, on the basis of which the decision to terminate
benefits has been made.

SECTION 4

DISABILITY BENEFITS

4.01 The Disability Benefit provided by the Plan is designed to provide each
Participant with a disability benefit from the Plan and certain other sources
equal to his Disability Benefit as hereinafter specified. Thus, Disability
Benefits described hereunder as payable to Participants will be offset by
disability benefits payable from sources outside the Plan (other than benefits
payable under the relevant Basic Disability Plan) as specified herein.

4.02 In the event that a Participant has become totally and permanently disabled
for the purposes of the relevant Basic Disability Plan, an annual Disability
Benefit shall be payable in monthly installments under this Plan during the same
period as disability benefits are actually or deemed paid by the relevant Basic
Disability Plan, and the amount of the benefits shall be determined pursuant to
the terms Section 5 of the SEBP as if the provisions thereof had continued in
effect.

SECTION 5

COMMITTEE

5.01 The Board and the Committee severally (and not jointly) shall be
responsible for the administration of the Plan. Any member of the Committee may
resign at will by notice to the Board or may be removed at any time (with or
without cause) by the Board.

 

  MOODY’S  2018 10-K     137  



--------------------------------------------------------------------------------

5.02 The members of the Committee may, from time to time, allocate
responsibilities among themselves, and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion, provided that such delegation shall be subject to revocation at any
time at its discretion.

5.03 The Committee (and its delegees) shall have the exclusive authority to
interpret the provisions of the Plan and construe all of its terms (including,
without limitation, all disputed and uncertain terms), to adopt, amend, and
rescind rules and regulations for the administration of the Plan, and generally
to conduct and administer the Plan and to make all determinations in connection
with the Plan as may be necessary or advisable. All such actions of the
Committee shall be conclusive and binding upon all Participants. All deference
permitted by law shall be given to such interpretations, determinations and
actions.

5.04 Any action to be taken by the Committee shall be taken by a majority of its
members, either at a meeting or by written instrument approved by such majority
in the absence of a meeting. A written resolution or memorandum signed by one
(1) Committee member and the secretary of the Committee shall be sufficient
evidence to any person of any action taken pursuant to the Plan.

5.05 Any person, corporation or other entity may serve in more than one
(1) fiduciary capacity under the Plan.

SECTION 6

MISCELLANEOUS

6.01 The Board may, in its sole discretion, terminate, suspend or amend this
Plan at any time or from time to time, in whole or in part. However, no
termination, suspension or amendment of the Plan may adversely affect a
Participant’s right to receive or to continue to receive a benefit in accordance
with the Plan as in effect on the date immediately preceding the date of such
termination, suspension or amendment.

6.02 Nothing contained herein will confer upon any Participant the right to be
retained in the Service of the Corporation or any Affiliate, nor will it
interfere with the right of the Corporation or any Affiliate to discharge or
otherwise deal with Participants with respect to matters of employment without
regard to the existence of the Plan.

6.03 (a) The Plan is unfunded, and all payments of benefits hereunder shall be
paid solely on a current disbursement basis from the general funds of the
Company, and no special or separate fund shall be established or other
segregation of assets made to assure such payments; provided, however, that the
Corporation reserves the right to purchase insurance contracts, which may or may
not be in the name of a Participant, or to establish one or more trusts to
provide alternative sources of benefit payments under this Plan.

(b) Participants shall have the status of general unsecured creditors of the
Corporation and this Plan constitutes a mere promise by the Corporation to make
benefit payments at the time or times required hereunder. No action taken
pursuant to the provisions of the Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Corporation and any
Participant or other person. It is the intention of the Corporation that this
Plan be unfunded for tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended and any trust created by the
Corporation in meeting its obligations under the Plan shall meet the
requirements necessary to retain such unfunded status.

6.04 All benefits payable under the Plan shall be authorized in writing by the
Committee (or by such person or committee to whom such responsibility may have
been delegated by the Committee) and shall be communicated in writing to the
Participant. Any Participant may apply to the Committee for payment of any
benefit that may be due to him or her under the Plan. Such application shall set
forth the nature of the claim and any information as the Committee may
reasonably request. Upon receipt of any such application, the Committee shall
determine whether or not the Participant is entitled to the benefit hereunder.

If an application for benefits is denied, in whole or in part, the Committee
shall give written notice to any Participant of the denial. The notice shall be
given within ninety (90) days after receipt of the Participant’s application
unless special circumstances require an extension for processing the claim. In
no event shall such extension exceed a period of ninety (90) days from the end
of such initial review period. The notice will be delivered to the claimant or
sent to the claimant’s last known address and will include the specific reason
or reasons for the denial, a specific reference or references to pertinent Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim (which
will indicate why such material or information is needed), and an explanation of
the Plan’s claims review procedure.

If the claimant wishes to appeal the denial of the application for benefits, the
claimant or a duly authorized representative must file a written request with
the Committee for a subsequent review. This request must be made by the claimant
within sixty (60) days after receiving notice of the claim’s denial. The
claimant or representative may review pertinent documents relating to the claim
and its denial, may submit issues and comments in writing to the Committee.
Within sixty (60) days after receipt of such a request for review, the Committee
shall reconsider the claim, and make a decision on the merits of the claim. If
circumstances require an extension of time

 

138   MOODY’S  2018 10-K  



--------------------------------------------------------------------------------

for processing the claim, the sixty (60) day period may be extended but in no
event more than one hundred and twenty (120) days after the receipt of a request
for review. The decision on review will be in writing and include specific
reasons and references to the pertinent Plan provisions on which the decision is
based. Notwithstanding the foregoing, any more protective rule in 29 C.F.R.
section 2560.503-1 shall apply in lieu of the foregoing provisions of this
Section 6.04 to the extent applicable.

6.05 If any dispute arises under the Plan between the Corporation and a
Participant as to the amount or timing of any benefit payable under the Plan or
as to the persons entitled thereto, such dispute shall be resolved by binding
arbitration proceedings initiated by either party to the dispute in accordance
with the rules of the American Arbitration Association and the results of such
proceedings shall be conclusive on both parties and shall not be subject to
judicial review. If the disputed benefits involve the benefits of a Participant
who is no longer employed by the Corporation or any Affiliate, the Corporation
shall pay or continue to pay the benefits claimed by the Participant until the
results of the arbitration proceedings are determined unless such claim is
patently without merit; provided, however, that if the results of the
arbitration proceedings are adverse to the Participant, then in such event the
recipient of the benefits shall be obligated to repay the excess benefits to the
Corporation. The Corporation expressly acknowledges that the amounts payable
under the Plan are necessary to the livelihood of Participants and their family
members and that any refusal or neglect to pay benefits under the preceding
sentence prior to the resolution of any dispute shall be prima facie evidence of
bad faith on its part and will be conclusive grounds for an arbitration award
resulting in an immediate lump sum payment to the Participant, of the
Participant’s benefits under the Plan then due and payable to him or her, unless
the arbitrator determines that the claim for the disputed benefits was without
merit. The amount of such lump sum payment shall be equal to the then actuarial
value of such benefits calculated by utilizing the actuarial assumptions then in
use for funding purposes under the Moody’s Corporation Retirement Account. In
addition, in the event of any dispute covered by this Section 6.05 the
Corporation agrees to pay the entire costs of any arbitration proceeding or
legal proceeding brought hereunder, including the fees and expenses of counsel
and pension experts engaged by a Participant and that such expenses shall be
reimbursed promptly upon evidence that such expenses have been incurred without
awaiting the outcome of the arbitration proceedings; provided, however, that
such costs and expenses shall be repaid to the Corporation by the recipient of
same if it is finally determined by the arbitrators that the position taken by
such person was without merit.

6.06 To the maximum extent permitted by law, no benefit under the Plan shall be
assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.

6.07 The Corporation may withhold from any benefit under the Plan an amount
sufficient to satisfy its tax withholding obligations.

6.08 This Plan and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.

 

  MOODY’S  2018 10-K     139  